Citation Nr: 0525139	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and paranoid schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1976 to June 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The issues of entitlement to service connection for 
psychiatric disorder, to include PTSD and paranoid 
schizophrenia, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACTS

1.  Service connection for a psychiatric disorder was denied 
by a November 1999 rating decision.  

2.  Evidence submitted since the November 1999 rating 
decision includes new evidence, which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSION OF LAW

The November 1999 rating decision denying entitlement to 
service connection for a psychiatric disorder is final; 
evidence submitted since that denial is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for an acquired psychiatric 
disorder was denied by an April 1984 Board decision.  In July 
1999, the appellant sought to reopen that claim.  In a 
November 1999 rating decision, the RO denied the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The veteran did not appeal, and hence, that 
decision is final.  38 U.S.C.A. § 7105.  In order to reopen 
the claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108.  

In December 2001, the appellant filed a claim for service 
connection for PTSD.  In a statement received in June 2004, 
the appellant reported that he had delusional thoughts in 
service (e.g., he believed "Big Foot" existed) and that he 
had been diagnosed with being paranoid as a result of rape in 
the military.  The RO initially issued a decision solely on 
the claim of service connection for PTSD.  The March 2005 
supplemental statement of the case, however, indicates that 
the issue involves service connection for a psychiatric 
disorder, to include PTSD.  Thus, the issue currently on 
appeal includes entitlement to service connection for PTSD as 
well as any other psychiatric disorder.  

By regulation, new evidence is existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The evidence of record at the time of the November 1999 
rating decision included the veteran's service medical 
records.  His May 1976 entrance medical history report 
included a report that he had a history of depression or 
excessive worry.  Clinical evaluation revealed that he was 
psychiatrically normal.  

In July 1976, he was referred to the mental health clinic.  
However, the evidence of record does not contain any record 
of mental health treatment at that time.  

In November 1977, he was seen for onset of tiredness and 
change of sleep pattern for the past month.  He was diagnosed 
with a situational reaction.  

His May 1979 separation examination report does not include 
any report of mental health problems.  Clinical evaluation 
revealed that he was psychiatrically normal.

VA examination in December 1981 indicates that the veteran's 
service clinicals were not available.  He reported that 
during service, he had complaints of knee and back pain.  
Because of this pain, he was reportedly referred to a 
psychiatrist.  He felt nervous, shaky, cold and clammy, and 
"went into shock."  At present, he felt nervous quite 
often.  He paced the floor a good deal and felt jumpy.  He 
reported chronic insomnia.  He was awakened by the pain in 
his knees and back.  He was diagnosed with generalized 
anxiety disorder.  

Also before the RO in November 1999 were private medical 
records which indicate that the veteran was diagnosed with 
paranoid schizophrenia.  A February 1999 medical report noted 
that the veteran's schizophrenia likely had an onset in 
adolescence.

Subsequent to the November 1999 rating decision, VA received 
the veteran's service personnel records.  These records 
indicate, in pertinent part, that the veteran was reduced in 
rank in February 1979, from Specialist Fourth Class (SP4) to 
Private First Class (PFC).  The evidence of record at this 
time does not indicate the basis for this reduction in rank.  

Given the veteran's reports of psychiatric problems prior to 
service, service medical records diagnosing him with 
situational reaction, evidence of continued psychiatric 
problems in 1981, and the subsequent finding of schizophrenia 
with likely onset in adolescence, the new evidence showing 
reduction in rank raises the question of psychiatric reasons 
for whatever action lead to the reduction in rank.  This 
evidence may be pertinent to the issue of aggravation and 
thus raises the possibility of substantiating the claim.  As 
such, the claim is reopened.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes certain notification provisions.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  Notably, 
however, given that the claim is being reopened and remanded, 
the need to address whether the VCAA has been fulfilled is 
obviated at this time. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD and paranoid 
schizophrenia, is reopened.  


REMAND

The appellant contends that as a result of sexual trauma, he 
has PTSD and paranoid schizophrenia.  The evidence of record 
does not show a diagnosis of PTSD.  Rather, he is currently 
diagnosed with paranoid schizophrenia and there is an 
indication that the veteran's recollection of past events may 
be delusional (see, e.g., August 23, 2004, treatment report 
of Hutchings Psychiatric Center).  It is also noted that he 
has made statements regarding sexual trauma as a child (see, 
e.g., December 29, 2004, treatment report of Hutchings 
Psychiatric Center), as well as post service sexual trauma 
(see July 2002 authorization for release of information from 
Hutchings (VA Form 21-4142)).  Still, further development 
regarding his allegations of in-service sexual trauma should 
be accomplished.  

In a February 2002 letter, the RO notified the veteran of the 
Veterans Claims Assistance Act of 2000.  The RO informed the 
veteran that he must provide new and material evidence in 
order to reopen his claim.  However, the RO provided the 
wrong evidentiary standard to reopen.  The RO should advise 
the appellant of the correct new and material standard with 
regard to the low back claim.  The RO should also notify him 
of what is still necessary to substantiate each of the claims 
on appeal, clarify each party's obligations to obtain 
evidence, and notify him that he should submit any pertinent 
evidence in his possession.

It is noted that in January 2005, the RO requested the 
veteran's inpatient psychiatric records and was informed that 
there were none.  However, there may be outpatient 
psychiatric records, or nonpsychiatric (e.g., medical) 
inpatient records.  The Board specifically notes that a 
September 25, 1978 treatment report indicates that the 
veteran had a vague abdominal pain and was admitted to the 
ward.  A September 28, 1978 treatment report indicates that 
he was returned to full duty from the ward.  Also, July 1976 
treatment records indicate inpatient medical treatment as 
well as referral to the mental health clinic.  The referenced 
inpatient medical records and outpatient mental health clinic 
records have not been sought.  

Further, it is noted that in a June 1982 statement, the 
veteran reported that he was hospitalized during basic 
training.  He was also reportedly hospitalized in Kansas and 
at Ft. Lewis, Washington.  In addition, he indicated that he 
visited mental hygiene.  Moreover, in his March 1983 VA Form 
9 he indicated that he was hospitalized between June and 
August 1976, as well as in February 1978.  He again reported 
being seen by a psychologist.  The RO should take the 
appropriate measures to obtain any outstanding service 
medical records, and associate them with the claims file.  

The Board notes that in 1999, the RO asked for and obtained 
the pages from the veteran's service personnel file which 
show, in pertinent part, units and dates of assignment.  
Unfortunately, neither enlisted evaluation reports, nor 
records of nonjudicial punishment or other disciplinary 
action were sought.  As these documents may contain pertinent 
material, the RO should obtain these records as well.  

The veteran's service personnel records indicate that he 
served in the Army Reserves.  His 1981 and 1999 claim forms 
report that he was in the Army Reserve.  (The Board notes 
that his 1999 claim form indicates that he had active duty 
service between 1963 and 1969.  However, this is not possible 
given that he was born in 1957.)  Also, a VA Form 07-3101 
(Request for Information), dated in September 1981, indicates 
that the veteran was assigned to an Army Reserve unit, and 
that the requested information (certain medical records) 
should be sought from the Reserve unit.  It does not appear 
that this was accomplished.  The RO should thus take the 
appropriate measures to obtain any Reserve records and 
associate them with the claims file.  

A December 1981 VA examination indicates that the veteran 
reported receiving clinical services from the Syracuse VAMC.  
In a June 1982 statement, the veteran reported that he had 
been to the VAMC in Syracuse due to in-service injuries.  An 
October 1988 VA Form 10-7132 (Status Change), indicates that 
the veteran, who had been hospitalized at the Syracuse VAMC 
in October 1988, was transferred to the Canandaigua, VAMC.  
Reports of this hospitalization and any prior treatment 
records have not been sought.  They should be obtained and 
associated with the claims file.  

On his 1999 application for benefits, the veteran reported 
that he had received treatment at the Hutchings Psychiatric 
Center from 1980 to present.   In August 1999, the RO made a 
request for these records.  VA received records dated in 1998 
and 1999.  A Hutchings hospital report dated in 1998 
indicates that the veteran had had prior hospitalization in 
1984, 1988, and 1997, reports of which are not of record.  

Finally, February 2004 treatment records from Hutchings 
indicate that the veteran had psychiatric hospitalization at 
"UMU" from January to February 2004.  Record of that 
hospitalization is also not of record.  The RO should take 
the appropriate measures to obtain such records.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should notify the veteran of 
the current regulation governing what 
constitutes new and material evidence, 
what evidence is still necessary to 
substantiate each of his claims on 
appeal, which portion of any necessary 
evidence is to be provided by the 
veteran, and which part, if any, VA will 
attempt to obtain on his behalf.  He 
should also be informed to submit any 
pertinent evidence in his possession.  In 
addition, he should be specifically 
informed of the provisions of 38 C.F.R. 
§ 3.304(f), pertaining to the type of 
evidence which might be relevant in 
corroborating the claimed in-service 
personal assault.  

2.  The RO should take the appropriate 
steps to obtain any outstanding service 
medical records, to include outpatient 
psychiatric records, as well as inpatient 
medical treatment records, and associate 
them with the claims file.  The RO is 
specifically advised to seek records of 
inpatient hospitalization 
(nonpsychiatric) and outpatient 
psychiatric records for the following: 
Ft. Sill, Oklahoma, for the period of 
June to December 1976 (note: service 
records show inpatient medical treatment 
in July 1976, as well as referral to 
mental health clinic in July 1976); Ft. 
Riley, Kansas, for the period from 
December 1976 to January 1978.  

3.  The RO should take the appropriate 
measures to obtain complete records of 
the veteran's service personnel records, 
to include his enlistee evaluation 
reports and records of nonjudicial 
punishment or other disciplinary action.

4.  The RO should take the appropriate 
measures to obtain the veteran's Army 
Reserve records and associate them with 
the claims file.  

5.  The RO should take the appropriate 
measures to obtain the veteran's VA 
treatment records from 1980 to present, 
to include inpatient and outpatient 
treatment records from the Syracuse VAMC 
for this time-period, as well as 
inpatient records from the Canandaigua 
VAMC in October 1988.  

6.  The RO should take the appropriate 
measures to obtain any outstanding 
private treatment records, to include 
records from the Hutchings Psychiatric 
Center for treatment received prior to 
1998, as well as records of treatment at 
UMU in February 2004.  

7.  If the veteran identifies any other 
outstanding pertinent records or if the 
RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO is 
unable to obtain any of the above 
records, the RO must specifically 
document what attempts were made to 
obtain the records.  With any government 
records that cannot be obtained, the RO 
must indicate in a written memorandum 
that further attempts to locate or obtain 
any government records would be futile. 
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

8.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review of the case.  The 
examiner is to indicate the diagnosis of 
all psychiatric disorders.  With regard 
to each diagnosed psychiatric disorder, 
the examiner is to answer the following:

a.  Whether it is at least as likely 
as not (i.e., is there a 50/50 
chance) that the veteran's 
psychiatric disorder (and specify 
which disorder, if more than one) 
was first shown in service?  With 
regard to any psychiatric disorder 
which is determined to have pre-
existed service, the examiner should 
indicate whether that disorder was 
aggravated in service.  That is, the 
examiner should state whether the 
pre-existing disorder underwent an 
increase in disability during 
service, and if so, whether such 
increase was due to the natural 
progress of the disease. 

b.  If PTSD is diagnosed, the 
examiner is to indicate whether it 
is at least as likely as not (50 
percent probability or more) that it 
is due to sexual trauma alleged to 
have occurred in service.  

The examiner must provide a clear 
explanation for each finding and opinion 
expressed. 

9.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

10.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


